Citation Nr: 1721659	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-23 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Scheuermann's kyphosis.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1982 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In an August 2011 rating decision, the RO granted service connection for anxiety disorder, not otherwise specified (NOS).  The Veteran continued the appeal, requesting service connection specifically for PTSD.  See August 2011 VA Form 9.  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The issue of service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an April 1983 rating decision, the RO denied the Veteran's claim of service connection for Scheuermann's kyphosis.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal period.  

2.  The evidence received since the April 1983 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim of service connection for Scheuermann's kyphosis.  

3.  Resolving all reasonable doubt in the Veteran's favor, he has a diagnosis of PTSD related to a verified in-service stressor.  


CONCLUSIONS OF LAW

1.  The April 1983 rating decision that denied the Veteran's claim of service connection for Scheuermann's kyphosis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for Scheuermann's kyphosis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen

Once a decision becomes final, absent submission of new and material evidence, a claim may not thereafter be reopened or readjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Moreover, if it is determined that new and material evidence has been submitted, the claim must be reopened and considered on the merits.  See generally Elkins v. West, 12 Vet. App. 209 (1999).

The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In determining whether evidence is new and material, the credibility of the new evidence is, preliminarily, to be presumed.  If the additional evidence presents a reasonable possibility that the claim could be allowed, the claim is accordingly reopened and the ultimate credibility or weight that is accorded such evidence is ascertained as a question of fact.  38 C.F.R. § 3.156; Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an April 1983 decision, the RO denied the Veteran's claim of service connection for Scheuermann's kyphosis, finding that the condition was a constitutional or developmental abnormality and not a disability for which service connection could be granted.  The Veteran did not initiate an appeal or submit new and material evidence within the appeal year.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In an October 2007 decision, the RO denied the Veteran's application to reopen the claim of service connection for Scheuermann's kyphosis, finding that new and material evidence had not been received.  The Veteran submitted additional evidence and the RO readjudicated the claim in June 2008, continuing the previous denial.  The Veteran filed a Notice of Disagreement (NOD) in August 2008, and a Statement of the Case SOC was issued in March 2010.  In April 2010, the Veteran submitted a statement and requested "reconsideration" of the denial on his back injury.  The RO considered the statement as a new claim; however, the Board finds that this statement should be liberally construed as a Substantive Appeal.  Therefore, the Board does not find that the October 2007 and June 2008 decisions are final decisions.  Hence, the last final denial of the claim is the April 1983 rating decision.

At the time of the April 1983 decision, the Veteran's service treatment records showed that his spine was noted as normal when he entered service in 1972.  In July 1974, he was struck by lightning during field maneuvers and sustained multiple burn injuries, including to his paraspinal muscles.  Thereafter he complained of chronic back pain and was diagnosed with Scheuermann's kyphosis.  At his 1982 separation examination, kyphosis and chronic back pain were noted.  

After service, a February 1983 VA examination indicates that the Veteran had tenderness of the paraspinal muscles.  X-rays of the lumbar spine were normal.  X-rays of the dorsal spine showed end plate irregularity, which was noted, could be Scheuermann's.  

The evidence received after the April 1983 rating decision includes a January 2008 letter from Dr. P.W. (initials used to protect privacy) in which he opined that there was a possibility that the Veteran's current symptoms were related to his "prior electrocution incident."  The Board finds that this evidence is both new and material to the claim.  See 38 C.F.R. § 3.156(a).  This new evidence indicates that the Veteran's current symptoms, including back pain, could be possibly related to the lighting strike during service.  Therefore, it addresses the reasons for the previous denial.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits. 

II.  Service Connection for PTSD 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under the DSM]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran asserts that he has PTSD caused by a stressful event that involved being stuck by lightning during field maneuvers in service.  The Veteran's service treatments indicate that he was struck by lightning in July 1974, and that he sustained multiple burn injuries.  Thus, the claimed stressor has been adequately verified.  

The remaining and dispositive question is whether the Veteran has a diagnosis of PTSD related to the in-service stressor.  The Board finds that that the evidence pertaining to this question is, at the very least, in relative equipoise and that service connection is warranted.  The Veteran's VA treatment records indicate that a diagnosis of PTSD has been made by two different licensed social workers who have treated the Veteran since 2011.  The diagnosis of PTSD has been made under both the DSM-IV and DSM-V and has been linked to the verified in-service stressor.  In addition, a private psychologist, Dr. A.A. opined that the Veteran met the criteria for PTSD and anxiety disorder, NOS.  See August 2008 report and addendum.

The Board acknowledges that the VA examiner found that while the Veteran met the criteria for a diagnosis of anxiety disorder, NOS, he did not meet the criteria for PTSD.  See October 2010 and April 2011 VA examinations.  However, the examiner partially based his opinion on the lack of medical treatment, which the Board finds lacks rationale.  He also based his opinion on the lack of certain symptoms, e.g. nightmares, which the Veteran later reported experiencing frequently.  See e.g., June 2011 VA treatment record.

The law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107(b) (West 2014).  Here, the Board finds that the service treatment records, lay statements, and current medical diagnoses of PTSD, permit application of section 5107(b).  In other words, the evidence both for and against the claim is in relative equipoise.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . .  the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].").


ORDER

New and material evidence having been submitted, the claim of service connection for Scheuermann's kyphosis is reopened.

Service connection for PTSD is granted.


REMAND

The Veteran asserts that his current back disorder was incurred in service or, alternatively, was permanently aggravated during service.

As noted above, the RO determined that Scheuermann's kyphosis was a congenital or developmental abnormality, and not a disability for which service connection could be granted.  Generally, a congenital or development defect cannot be service-connected in its own right.  However, a congenital disease may be service-connected if the evidence shows that it was incurred or aggravated in service.  Quirin v. Shinseki, 22 Vet.App. 390, 396-97 (2009).  The March 1983 VA examiner did not address this distinction and the March 2012 VA examiner did not address the diagnosis of Scheuermann's kyphosis.  Therefore, the Board finds that a remand is necessary for another VA examination and further clarification.

During the Board hearing, the Veteran reported that he was hospitalized at Fort Campbell and Eglin Air Force Base.  His service treatment records have been obtained; however, they do not contain any records related to the hospitalizations during his service.  The Veteran submitted some in-patient records, but it does not appear that these records are complete.  Because in-patient records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.A.1.e.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to obtain any separately stored in-patient hospitalization records for treatment the Veteran received during service, including from the facilities located at Fort Campbell and Elgin Air Force Base.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers, who have medical records related to his back.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  

3.  After securing any treatment records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current back disorder.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology, such as back pain.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After examining the Veteran and reviewing the record, the examiner should address the following:

a)  Is Scheuermann's kyphosis a congenital defect or disease?  For VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

b)  If the Veteran's Scheuermann's kyphosis is a congenital defect, the examiner should indicate whether it was subject to a superimposed disease or injury during his service.  The examiner should specifically address the evidence of record, to include an August 1981 service treatment record that notes the Veteran experienced low back pain after he slipped and fell; he was assessed as having a mild strain.  

c)  If Scheuermann's kyphosis is a congenital disease, the examiner should indicate whether it preexisted service.  If so, the examiner should state whether there was an increase in the severity during service.  If the evidence reflects such an increase, the examiner should indicate whether any increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology. 

d)  Identify any other back disorders that are present.  For each disorder identified, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to service.  

e)  If arthritis is identified, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested within one year of the Veteran's separation from service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence associated with the file since the most recent Supplemental Statement of the Case.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


